DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 07/12/2021 and 01/28/2022 have been considered by the examiner.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method, classified in B29C70/42.
II. Claims 15-20, drawn to a fiber-composite part, classified in B32B3/02.
Inventions ll and l are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case the process as claimed can be used to make another materially different product, i.e., the process as claimed can be used to make a materially different product such as a fiber-composite part comprising fibers within a thermosetting resin matrix.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Wayne Breyer (Reg. No. 38,089) on 10/11/2022 a provisional election was made to prosecute the invention of Group l, claims 1-14 without traverse.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the specification in Pa [0042] discloses that the reference number “328” is a fiber out of two types of fiber 324 and 328, while other paragraphs disclose that the reference number “328” is an impact-resistant matrix 328 (Pa [0043]) or neat impact-resistant matrix 328 (i.e., no fibers) (Pa [0046]).

Claim Objections

Claim 3 is objected to because of the following informalities: Applicant has been advised to replace “an assemblage” in line 1 to – the assemblage --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first … segment of fiber composite tape" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (US 2020/0016846-of record).

With respect to claim 1, Davidson ‘846 teaches a method (“600”, “700” and “300B”) comprising: positioning an assemblage of feed constituents in a mold (“the fiber bundles are placed in the female mold”, Pa [0080]), wherein the assemblage of feed constituents include fiber and resin in the form of at least one of a plurality of preforms or a plurality of misaligned preforms (“The fibers suitable for use herein are typically in the form of resin-impregnated bundles (“pre-preg”)”, Pa [0084]; “Non-flowing continuous fibers 306” and “Flowing continuous fibers 308B”, Pa [0096]), wherein the assemblage is positioned so that, during compression molding to form a fiber-composite part, at least a first portion of each fiber of a first plurality of fibers sourced from some of either the preforms or misaligned preforms in the assemblage will be within about 45 degrees of parallel (“45 DOP”) to an impact vector of an impact at a first region of the fiber-composite part (“Flowing continuous fibers 308B extend fully into boss 304…This fiber arrangement will imbue embodiment 300B with a greater ability to withstand compressive stress or axial impact stress on boss 304”, Pa [0096]); and
compression molding the assemblage of feed constituents to form the fiber-composite part (“a fiber-composite part can be formed… The molding materials (i.e., the fiber and resin or fiber prepreg) are then subjected to elevated temperatures and pressures”, Pa [0081]) having the fibers in which the first portion thereof is within about 45 DOP to the impact vector in the first region (“As the resin reaches its melt temperature, the pressure causes the flowing fiber bundles to move towards regions of lower pressure. Such lower pressure regions will be the minor features”, Pa [0081] and “Flowing continuous fibers 308B extend fully into boss 304”, Pa [0096] and Fig. 3D).

With respect to claim 2, Davidson ‘846 as applied to claim 1 above further teaches that the fibers suitable for use herein are typically in the form of resin-impregnated bundles (“pre-preg”) (Pa [0084]), thus inherently teaches forming the assemblage of feed constituents.

With respect to claim 3, Davidson ‘846 as applied to claim 1 above further teaches that forming an assemblage of feed constituents comprises providing at least one of the preforms or misaligned preforms (“The fibers suitable for use herein are typically in the form of resin-impregnated bundles (“pre-preg”)”, Pa [0084] such that, when the assemblage is positioned in the mold, each fiber of a second plurality of fibers is oriented substantially normal to the impact vector at the first region, and, as a result, in the fiber-composite part, each fiber of the second plurality is oriented substantially normal to the impact vector at the first region (“Non-flowing continuous fibers 306 span the length of beam 302.”, Pa [0096]).

With respect to claim 4, Davidson ‘846 as applied to claim 1 above further teaches that the assemblage of feed constituents (“the fiber bundles”) comprises the plurality of preforms (“The fibers suitable for use herein are typically in the form of resin-impregnated bundles (“pre-preg”)”, Pa [0084]), wherein at least some of preforms have about a 180-degree bend along a length thereof (“each flowing fiber 308B flows from the center of the fiber into cavity 303.”, Pa [0096] and Fig. 3D), and wherein the first plurality of fibers is sourced from said some preforms, and the first portion of each fiber that is within about 45 DOP to the impact vector is located at the bend in each fiber (“This fiber arrangement will imbue embodiment 300B with a greater ability to withstand compressive stress or axial impact stress on boss 304”, Pa [0096]).

With respect to claim 6, Davidson ‘846 as applied to claim 1 above further teaches that forming an assemblage of feed constituents comprises 
providing at least one preform of the plurality to have fibers that are suitably short to flow with resin during compression molding, wherein the first plurality of fibers is sourced therefrom (“Flowing continuous fibers 308B”, Pa [0096]; “the pressure causes the flowing fiber bundles to move towards regions of lower pressure”, Pa [0081]);
positioning the assemblage of feed constituents comprises positioning the assemblage so that the preform having the short fibers is proximal to the first region (“FIG. 3E depicts the layup of fiber bundles for the embodiment depicted in FIG. 3D. … a single, longer fiber bundle 307B.”, Pa [0096]); and
compression molding the assemblage of feed constituents comprises opening a vent in the first region, thereby causing the short fibers to flow towards the vent and align with the flow of resin towards the vent so that the first portion is within about 45 DOP of the impact vector in the first region (“the pressure causes the flowing fiber bundles to move towards regions of lower pressure. Such lower pressure regions will be the minor features; that is, … vented cavities”, Pa [0081]; “the strategic placement and use of vents in the mold promotes flow of flowing continuous fibers into minor features.”, Pa [0102]; “For the mold for part 300 (FIGS. 3A-3E), vent 309 is situated at the end of the minor feature (i.e., boss 304).”, Pa [0103]).

With respect to claim 7, Davidson ‘846 as applied to claim 6 above further teaches that the fiber-composite part comprises a rib (“beam 302”), the rib having a corner portion (“boss 304”), and further wherein the corner portion is located within the first region, and wherein some of the preforms in the assemblage of feed constituents include fibers that will not flow due to a length thereof, wherein positioning the assemblage of preforms comprises aligning, in the mold, the preforms having the fibers that will not flow parallel to a long axis of the rib in the first region (“Non-flowing continuous fibers 306 span the length of beam 302.”, Pa [0096]).

With respect to claim 8, Davidson ‘846 as applied to claim 7 above further teaches that the fibers that will not flow are carbon fibers (“suitable fiber include: carbon”, Pa [0085]).

With respect to claim 13, Davidson ‘846 as applied to claim 1 above further teaches that the resin from preforms or misaligned preforms (“prepreg, which is fiber that is pre-impregnated with resin”) that is positioned in the first region is a thermoplastic polymer selected from the group consisting of thermoplastic polyurethane and polycarbonate (“a thermoplastic resin, such as… polycarbonates (PC) …polyurethane (PU)”, Pa [0086]).

With respect to claim 14, Davidson ‘846 as applied to claim 7 above further teaches forming a region of fiber-free thermoplastic matrix external to the rib and adjacent to a surface of the corner portion of the rib, wherein the surface adjacent to the fiber-free thermoplastic matrix is opposite to a surface of the rib where the impact occurs. (See the annotated Figs. 3B and 3C below)

    PNG
    media_image1.png
    614
    1320
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2020/0016846-of record) as applied to claim 1 above, and further in view of Davidson et al. (US 2020/0108529-of record).

With respect to claim 5, Davidson ‘846 as applied to claim 1 above further teaches that the assemblage of feed constituents comprises the plurality of misaligned preforms (“Flowing continuous fibers 308B”, Pa [0096]), but does not specifically teach that each misaligned preform includes fibers that are spiraled around other fibers within the misaligned preform, wherein the first plurality of fibers is sourced from the misaligned preforms, and the first portion of each fiber that is within about 45 DOP to the impact vector is located along the fibers that are spiraled.
In the same field of endeavor, method for composite flow molding, Davidson ‘529 teaches that if an amount of hoop strength is required that is greater than what is nominally expected from the methods disclosed herein (i.e., that which results from the overlap of flowing fibers coming from both sides of fastener holes 306), a helical, spiral, or circular fiber-bundle preform, such as preform 318, is placed around one or more of holes 306, and the flowing fibers from the method described herein overlap and couple to preform 318 and connect it to the rest of the part during the molding process (Pa [0202]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davidson ‘846 with the teachings of Davidson ‘529 and place the spiral fiber-bundle preform in the boss 304 and flow the flowing continuous fibers 308B such that the flowing fibers overlap and couple to the spiral fiber-bundle preform and connect it to the rest of the part during the molding process for the purpose of increased part strength.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2020/0016846-of record) as applied to claims 7 and 8 above, and further in view of Dequine (US 8,771,575).

With respect to claim 9, Davidson ‘846 as applied to claim 7 above further teaches that the fiber bundles are typically more or less cylindrical arrangements (i.e., cylindrical tows), however, in some alternative embodiments, rectangular, ovular, flat tows, or tape can be used (Pa [0084]), but does not specifically teach that the assemblage of feed constituents comprises a first segment of fiber-composite tape, wherein, the assemblage is positioned in the mold so that, in the rib, the segment of tape is closer to a surface of the rib in the first region than either the short fibers or the fibers that will not flow.
In the same field of endeavor, methods for forming reinforced composite materials, Dequine teaches that method typically utilizes a pre-preg radius filler comprising pultruded unidirectional tape or rolled tape/ fabric, the radius filler is positioned into the variable thickness corner during the layup process such that the radius filler occupies the space in the radius that would otherwise result in severe voids/porosity or a bridging condition (Co 6 li 28-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davidson ‘846 with the teachings of Dequine and place the pre-preg radius filler comprising pultruded unidirectional tape or rolled tape in the boss 304 (which is the portion having variable thickness corner compared to the beam 302) in order to prevent severe voids/porosity in the boss 304. In this modification, the pre-preg radius filler is closer to a surface of the rib in the first region than either the short fibers or the fibers that will not flow.

With respect to claim 10, Davidson ‘846 as applied to claim 18 above does not specifically teach that the assemblage of feed constituents comprises a second segment of fiber-composite tape, wherein, the assemblage is positioned in the mold so that, in the rib, the second segment of tape is closer, than either the short fibers or the fibers that will not flow, to a surface of the rib opposite to a surface where the impact occurs, the first and second segments of fiber-composite tape thereby sandwiching the short fibers and the fibers that will not flow.
However, Davidson ‘846 further teaches that the fiber bundles are typically more or less cylindrical arrangements (i.e., cylindrical tows), however, in some alternative embodiments, rectangular, ovular, flat tows, or tape can be used (Pa [0084]). Thus, one would have found it obvious to substitute the fiber tape for some of the non-flowing continuous fibers 306 in the beam 302 for the purpose of reinforcing the beam without flowing.
Furthermore, in the same field of endeavor, methods for forming reinforced composite materials, Dequine teaches that method typically utilizes a pre-preg radius filler comprising pultruded unidirectional tape or rolled tape/ fabric, the radius filler is positioned into the variable thickness corner during the layup process such that the radius filler occupies the space in the radius that would otherwise result in severe voids/porosity or a bridging condition (Co 6 li 28-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davidson ‘846 with the teachings of Dequine and place the pre-preg radius filler comprising pultruded unidirectional tape or rolled tape in the boss 304 (which is the portion having variable thickness corner compared to the beam 302) in order to prevent severe voids/porosity in the boss 304. In this modification, the fiber tape in the beam and the pre-preg radius filler inherently sandwich the fibers.

With respect to claim 11, Davidson ‘846 as applied to claim 7 above further teaches that for the fiber bundles rectangular, ovular, flat tows, or tape can be used (Pa [0084]), and suitable fibers that can withstand the operating temperatures of a compression molding process include carbon, glass (A, C, E, S, D types), aramid, ceramic, natural, metal, cellulose, among others (Pa [0085]), but does not specifically teach that the assemblage of feed constituents comprises a first segment of metal shaped for consistency with a bend of the corner portion of the rib, wherein, the assemblage is positioned in the mold so that, in the rib, the first segment of metal is closer to a surface of the rib in the first region than either the short fibers or the fibers that will not flow.
In the same field of endeavor, methods for forming reinforced composite materials, Dequine teaches that method typically utilizes a pre-preg radius filler comprising pultruded unidirectional tape or rolled tape, the radius filler is positioned into the variable thickness corner during the layup process such that the radius filler occupies the space in the radius that would otherwise result in severe voids/porosity or a bridging condition (Co 6 li 28-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davidson ‘846 with the teachings of Dequine and place the pre-preg radius filler comprising pultruded unidirectional tape or rolled tape in the boss 304 (which is the portion having variable thickness corner compared to the beam 302) in order to prevent severe voids/porosity in the boss 304. Furthermore, one would have found it obvious to use the metal fibers for the non-flowing continuous fibers 306, flowing continuous fibers 308B, and pre-preg radius filler for the purpose of withstanding the operating temperatures of a compression molding process. In this modification, the pre-preg radius filler comprising metal fibers is closer to a surface of the rib in the first region than either the short fibers or the fibers that will not flow.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2020/0016846-of record) as applied to claim 1 above.

With respect to claim 12, Davidson ‘846 as applied to claim 1 above teaches that the fibers are carbon fibers (“suitable fiber include: carbon”, Pa [0085]), and further teaches that fibers suitable for use in conjunction with the invention include any type of fiber that can withstand the operating temperatures of a compression molding process, and for example, and without limitation, suitable fiber include carbon, glass (A, C, E, S, D types), and aramid (Pa [0085]). Thus, one would have found it obvious to use glass fiber and aramid fiber for the first plurality of fibers in order to withstand the operating temperatures of a compression molding process.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742